Citation Nr: 0110722	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-01 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to an effective date prior to September 1, 1999, 
for payment of additional compensation for a dependent 
spouse.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from December 1949 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 letter from the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which notified the veteran that his disability 
compensation award had been amended to include additional 
benefits for his spouse, effective from September 1, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran married his second (and current) wife in 
September 1976; he has been in receipt of a 40 percent 
disability compensation rate since 1968..

3.  Received by the RO in June 1988 was a Declaration of 
Status of Dependents from the veteran, in which he reported 
that he was married to his current wife in September 1976.  

4.  In June 1988 the RO sent a letter to the veteran, 
requesting that he submit a certified copy of the public or 
church record of his marriage to his current wife.

5.  The veteran did not respond within one year of the RO's 
1988 request for documentation pertaining to his September 
1976 marriage to his current wife.

6.  In August 1999 the veteran submitted a Statement in 
Support of Claim in which he reported that he was recently 
informed that he was not being paid benefits for his wife.  
He also submitted a copy of his marriage certificate to his 
current wife.


CONCLUSION OF LAW

An effective date earlier than September 1, 1999 for payment 
of additional compensation for a dependent spouse is not 
warranted under applicable law.  38 U.S.C.A. §§ 1115(2), 
5103(a), 5107, 5110(a),(f),(n), 5111(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.114(a), 3.158(a), 
3.205(a), 3.400(p), 3.401(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision dated in July 1953, the RO granted service 
connection for myositis, lumbar muscles, and assigned a 10 
percent rating, and granted service connection for scars of 
shrapnel wounds, and assigned a noncompensable rating.  By 
letter dated in July 1953, the RO notified the veteran of the 
compensation award, and also advised the veteran that when 
additional compensation was being received because of a wife, 
the payment of compensation may be affected upon divorce, and 
that a divorce should be promptly called to the attention of 
VA.  Subsequently, the RO increased the disability evaluation 
to 40 percent effective in 1968, which has remained in 
effect.

In August 1957 the veteran submitted a VA Form 686c, 
Declaration of Marital Status, along with a marriage 
certificate for his first marriage, and birth certificates 
for his children.  In November 1967 the veteran submitted 
another VA Form 686c, Declaration of Marital Status, which 
again listed his marriage to his first wife.  

Received by the RO in June 1988, was a VA form 21-686c, 
Declaration of Status of Dependents, dated in April 1988, 
from the veteran, in which he reported that he divorced his 
first wife in May 1975, and was married to his second (and 
current) wife in September 1976.  

In a June 1988 letter, the RO referenced the veteran's claim 
for his wife, and requested that the veteran submit a 
certified copy of the public or church record of his 
marriage.  The RO advised the veteran that this evidence 
should be submitted as soon as possible, preferably within 60 
days, and must be received by VA within one year from the 
date of the letter, "otherwise, benefits, if entitlement is 
established, may not be paid prior to the date of its 
receipt".  

Received by the RO on August 31, 1999, was a VA Form 21-4138, 
(Statement in Support of Claim), in which the veteran 
reported that he was recently informed he was not being paid 
benefits for his dependent wife.  He reported that he married 
his current wife in "September 1975", and claimed he informed 
VA at that time of his marriage and thought that VA made any 
and all adjustments at that time.  He indicated that to have 
his wife included, he was "again submitting" his marriage 
certificate.  He also provided his wife's name, date of 
birth, and social security number.  He requested that the RO 
search his VA file, claiming that he reported his marriage 
immediately after he got married.  Along with the August 1999 
statement, the veteran submitted a copy of his marriage 
certificate to his current wife, showing that they were 
married in September 1976.

Analysis

The veteran claims that the effective date for additional 
compensation based on having a dependent spouse should be 
retroactive to April 1988, the date he submitted a 
Declaration of Status of Dependents (VA Form 21-686c) 
notifying the RO of his marriage to his current wife, rather 
than the September 1999 effective date which the RO has 
assigned.  

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (the Act), which made several amendments to the law 
governing VA claims.  Among other things, this law redefines 
the obligations of VA with respect to its duty to assist 
obligation, and provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, and provide a medical examination 
when such examination is necessary to make a decision on the 
claim.  A review of the veteran's claims file shows that the 
RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103 and 5103A).  

In general, the effective date of an award of additional 
compensation for dependents is the date of receipt of the 
claim for such benefits.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Specifically, the applicable law and regulations 
provide that the effective date of an award of additional 
compensation for a dependent shall be the latest of the 
following dates:  (1) Date of claim: This term means the 
following, listed in their order of applicability:  (i) Date 
of veteran's marriage, or birth of his or her child, or, 
adoption of a child, if the evidence of the event is received 
within 1 year of the event; otherwise (ii) Date notice is 
received of the dependent's existence, if evidence is 
received within 1 year of the VA request.  (2) Date 
dependency arises.  (3) Effective date of the qualifying 
disability rating provided evidence of dependency is received 
within 1 year of notification of such rating action.  (4) 
Date of commencement of veteran's award.  38 U.S.C.A. § 
5110(f),(n); 38 C.F.R. § 3.401(b).

Pursuant to provisions of law governing the initiation of 
payment of benefit awards, the payment of the veteran's 
increased compensation shall commence on the first day of the 
calendar month immediately succeeding the month in which the 
award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.

If a claimant submits an incomplete application for VA 
benefits, the VA is required to notify the claimant of any 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a).  If the VA requests evidence, including 
information with regard to dependency, but such evidence is 
not furnished within a year of the date of the request, the 
claim will be considered abandoned and no benefits may be 
paid or furnished, unless a new claim is received.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.158(a).  If entitlement to 
the benefits sought is established after the expiration of 
the one-year period, based on submission of the requested 
evidence, payment of the benefits may not commence earlier 
than the date of filing of the new claim.  38 C.F.R. 
§ 3.158(a).

Marriage is established by the submission of one of the 
following:  (1) a "[c]opy of the public record of marriage . 
. . containing sufficient data to identify the parties, the 
date and place of the marriage, and the number of prior 
marriages by either party if shown on the official record; . 
. ."  (2) an official report from a service department as to 
a marriage that occurred during service;  (3) an affidavit of 
the officiating clergyman or magistrate,  (4) the original 
certificate of marriage if VA is satisfied it is genuine;  
(5) affidavits of two eyewitnesses to the ceremony,  (6) 
specified proof of a common law marriage,  (7) any other 
secondary evidence which reasonably supports a belief by the 
adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205(a).  

At the time of the RO's 1988 letter requesting documentation 
of the veteran's marriage, VA regulations required proof of 
marriage, in most instances, through the use of certified 
documentation.  38 C.F.R. § 3.205 (1988).  The change in law 
liberalizing the proof requirements for termination of 
marriage was effective on November 2, 1994, and allowed, but 
did not require, VA to accept the written statement of a 
claimant as proof of the existence of a marriage.  Pursuant 
to that new law, VA revised 38 C.F.R. § 3.204, effective 
November 4, 1996, to allow proof of marriage by a written 
statement provided the statement contained the date (month 
and year).  38 C.F.R. § 3.204(c).

The Board begins its analysis of the veteran's claim for an 
earlier effective date for payment of additional compensation 
benefits based on his marriage to his current wife, by first 
noting that the effective date of an award of additional 
compensation for a dependent is based on the latest of the 
following dates:  the date of a claim, which is determined by 
the date of marriage, if the evidence of the event is 
received within one year of the event, otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within one year of the VA request; the date the 
dependency arises; the date of the rating action which 
awarded a 30 percent or higher disability evaluation, or the 
date of commencement of the veteran's award.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.401(b).  

The Board notes that the veteran did not notify VA of his 
marriage to his current wife within one year of their 
September 1976 marriage.  Nor is this a case where evidence 
of dependency was received within one year of VA's request 
for dependency information in 1988.  Thus, the date of the 
claim cannot be either of those dates.  Rather the date of 
the claim would be August 1999, which is when the veteran 
submitted a statement and a copy of his marriage certificate.  
As noted above, the effective date for additional benefits 
for a spouse may also depend on the date of the dependency, 
September 1976, however, this date is not later than August 
1999, and therefore does not provide a basis for an earlier 
effective date.  38 C.F.R. § 3.401(b).  The effective date 
for additional benefits for a spouse may also depend on the 
rating action which awarded a 30 percent or higher disability 
evaluation, or the date of commencement of the veteran's 
award, but these criteria are not applicable to this claim, 
since these events took place prior to the veteran's marriage 
to his second (current) wife and the veteran received 
benefits for his first wife at the time of those events.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.401(b).

The Board further notes that although the veteran's first 
claim for dependency benefits for his current wife was 
received by the RO in June 1988, the veteran did not provide 
the requested proof of marriage, consistent with the 
requirements of 38 C.F.R. § 3.205 at that time, within one 
year of the RO's requests for such information; thus his 
claim for increased compensation benefits for his spouse was 
considered to be abandoned and no benefits could be paid 
unless a new claim was received.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.158(a).  Although the laws and regulations 
subsequently changed, liberalizing the proof required to show 
a valid marriage, the Board notes that the veteran 
essentially did not respond to the RO's request within the 
requisite time, and did not raise the issue of additional 
benefits for his spouse until 1999, several years after the 
liberalizing law and regulation were effect.  Moreover, the 
liberalizing law and regulation concern the manner of proof 
of the marriage, which is not an issue in the present case.  
Thus, the law concerning effective dates pursuant to 
liberalizing legislation, do not provide a basis for the 
assignment of an earlier effective date.

Moreover, since the information requested by the RO was not 
received within one year of the RO's 1988 request, the 
earliest effective date for the grant of additional 
dependency benefits would be September 1, 1999, as the 
evidence received in August 1999 would be construed as a new 
claim following abandonment of the 1988 claim.  38 U.S.C.A. § 
5111; 38 C.F.R. §§ 3.31, 3.158.  Accordingly, an effective 
date earlier than September 1, 1999 for payment of additional 
compensation for a dependent spouse is not warranted.


ORDER

Entitlement to an effective date earlier than September 1, 
1999 for payment of additional compensation for a dependent 
spouse is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

